979 A.2d 491 (2009)
293 Conn. 917
STATE of Connecticut
v.
David A. FERNANDES, Jr.
SC 18449
Supreme Court of Connecticut.
Decided September 17, 2009.
David J. Smith, assistant state's attorney, in support of the petition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 115 Conn.App. 180, 971 A.2d 846 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the transfer of the juvenile's case from the juvenile docket to the regular docket of the Superior Court did not comply with the applicable statute and with due process requirements?"
McLACHLAN, J., did not participate in the consideration of or decision on this petition.
The Supreme Court docket number is SC 18449.